OPINION WALTERS, Justice. George Raines, the seventy-year-old petitioner, was injured on November 12, 1985, in the course and within the scope of his employment at a construction site. The truncated record and documents on appeal appear to disclose that he filed suit for compensation benefits in 1986, and that defendants paid some compensation between the dates of the injury and the filing of the complaint but apparently had determined at the time of suit that “plaintiff ha[d] received all the benefits to which he [was] entitled ... and [was], therefore, barred from further recovery.” Several months later, and presumably after resumption of payments by defendants, petitioner filed a motion requesting an order allowing a lump sum settlement of compensation benefits. The district court dismissed the motion without prejudice, citing NMSA 1978, Section 52-1-691 as a basis for denial, and reciting that the motion was premature because (according to the docketing statement and certiorari petition) petitioner already was receiving maximum compensation benefits. On appeal, the court of appeals affirmed the trial court by memorandum opinion, concluding that unequivocal language of Section 52-1-69 was dispositive. We issued a writ of certiorari to the court of appeals, and we consider whether petitioner should be allowed to request a lump sum payment of compensation benefits in lieu of regular installments which reflect weekly benefit amounts. The petitioner also claimed an equal protection violation, but because we conclude that the court of appeals incorrectly upheld the trial court’s dismissal of the petitioner’s complaint, we do not find it necessary to reach that issue. Under the provisions of the Workers’ Compensation Act then in effect, a worker was permitted to petition for payment of a lump sum award if he had suffered a compensable total, permanent disability. The trial court could order such payment when it found that payment in a lump sum was in the best interest of the person entitled to receive compensation. § 52-l-30(B). The Act (then and now) contemplated payment of compensation benefits in periodic installments, to begin no later than thirty-one days after the injury. § 52-l-30(A). Workers could not file claims for compensation during that thirty-one day period, Moody v. Hastings, 72 N.M. 132, 133, 381 P.2d 207 (1963); and no claim for compensation could be filed while the injured workman was receiving maximum benefits. § 52-1-69; Neumann v. A.S. Horner, Inc., 99 N.M. 603, 605, 661 P.2d 503, 505 (Ct. App.1983); Armijo v. Co-Con Constr. Co., 92 N.M. 295, 296, 587 P.2d 442, 443, (Ct. App.), cert. denied, 92 N.M. 260, 586 P.2d 1089 (1978), overruled on other grounds, Maitlen v. Getty Oil Co., 105 N.M. 370, 733 P.2d 1 (Ct.App.1987). We do not construe Section 52-1-69, however, to have declared that permanently disabled workers, or the parties in interest, who are receiving maximum compensation benefits do not have a right to petition for and demonstrate that lump sum awards are in their best interest, nor do we believe the legislature so intended. Judge Sutin’s special concurrence in Briscoe v. Hydro Conduit Corp., 88 N.M. 568, 571, 544 P.2d 283, 286 (Ct.App.1975), correctly observed that a statutory provision affording the worker an opportunity for a hearing to obtain a lump sum award would have no purpose if the worker were not permitted to request that mode of payment as an alternative to the usual method of installment payments. Id. at 570, 544 P.2d at 285. Moreover, a request for a lump-sum payment is no t a claim for compensation as that term was described in Section 52-1-31. The order of the trial court denying the claim for a lump-sum award was entered almost four months after the date shown in the record for trial of plaintiff’s claim. Denial was expressly based on defendant’s reliance on the section of the Act that dealt with a workman receiving maximum benefits. § 52-1-69. We may infer from that express reference, in light of defendants’ answer, that defendants had resumed compensation payments and did not contest liability, but only the lump-sum mode of payment. It can hardly be said, when an employer who has refused to make payments and alleges, after plaintiff resorts to judicial proceedings to obtain recovery, that the employee has received all the benefits he is entitled to and is barred from further payments, that the employer thereafter has paid maximum benefits voluntarily- But whether or not the maximum payments being made by the employer are voluntary is not the issue, and that circumstance should not have been the focus of earlier opinions. The real question is whether the permanency of the total disability has been established, either by judgment or by admission. That question can easily and fairly be determined by the trier of facts when the motion for lump sum payment is heard. Under Arther v. Western Co. of North America, 88 N.M. 157, 538 P.2d 799 (Ct.App.), cert. denied, 88 N.M. 318, 540 P.2d 248 (1975), if maximum benefits are being paid and only the lump-sum award is contested, liability is sufficiently established by defendants’ payments to provide “the factual basis for a lump-sum award.” Because our analysis leads us to the conclusion that Section 52-1-69 did not preclude a petition for a hearing upon the appropriateness of a lump sum award even while the injured worker is receiving maximum compensation benefits in periodic installments, we overrule the opinions of the court of appeals in Neumann, Armijo, and Minnerup v. Stewart Bros. Drilling Co., 93 N.M. 561, 603 P.2d 300 (Ct.App.), cert. denied, 94 N.M. 629, 614 P.2d 545 (1979), insofar as they conflict with our holding today. Those cases directly conflict, also, with the holding of Livingston v. Loffland Bros. Co., 86 N.M. 375, 524 P.2d 991 (Ct. App.), cert. denied, 86 N.M. 372, 524 P.2d 988 (1974), which decided the identical question presented here under the previous statutes, NMSA 1953, Section 59-10-25(B), which statute contained virtually identical language to that in NMSA 1978, Section 52-l-30(B), and NMSA 1953, Section 59-10-36, which is identical to NMSA 1978, Section 52-1-69, and which decision reached the same result we reiterate today. Those later opinions of the court of appeals misconstrued a petition for a lump sum as a claim to establish a right to compensation. The petitioner’s action here, however, was not a suit to establish a right to compensation; rather, it was a request to modify the manner in which the compensation he sued to obtain, and which he already was receiving, shall be paid. We confine our holding to the unmistakable conclusion that petitioner may apply for a lump sum payment, and that he has the right to a hearing on his request. The matter is remanded to the trial court for the purpose of considering his motion. IT IS SO ORDERED. SOSA, Senior Justice, and RANSOM, J., concur. STOWERS, J., dissenting. SCARBOROUGH, C.J., joining in dissent. STOWERS, Justice, (dissenting).  . All references to the Workers' Compensation Act are to Sections 52-1-1 to 52-1-69 in effect prior to the Act’s 1986 revision and reenactment.